Citation Nr: 0732205	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-21 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected hearing loss, currently evaluated as zero 
percent disabling.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1964 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA audiometric test results conducted in August 2004 show 
that the veteran had level I hearing in his right ear and 
level IV hearing in his left ear.

2.  VA audiometric test results conducted in October 2006 
show that the veteran had level I hearing in his right ear 
and level II hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.85, 4.86 Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for Bilateral Hearing Loss

The veteran contends that his impaired hearing is more 
disabling than reflected by the current noncompensable 
evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85.  Examinations are conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).  
Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), 
quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist 
for VA purposes when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 hertz) 
is 55 decibels or more.  Then, the rating specialist must 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of 
hearing impairment also exist for VA purposes when the pure 
tone threshold is 30 decibels or less at 1000 hertz and 70 
decibels or more at 2000 hertz.  Then, the Roman numeral 
designation for hearing impairment will be selected from 
either Table VI or Table VIa, whichever results is the higher 
numeral, and that numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately. 
38 C.F.R. § 4.86(b).  As the audiological findings reported 
below demonstrate, the veteran does not have exceptional 
patterns of hearing impairment for VA purposes.

In August 2004, the veteran was afforded a formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows: 


500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Right 
Ear
25
20
40
55
45
Left Ear
20
20
65
65
65

Pure tone threshold levels averaged 40 decibels for the right 
ear and 54 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 82 percent in his left ear.

The mechanical application of the Rating Schedule to the 
August 2004 VA audiometric evaluation shows that the veteran 
had level I hearing in his right ear and level IV hearing in 
his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.  

In September 2004, the RO granted service connection for 
bilateral hearing loss and assigned the current 
noncompensable rating under Diagnostic Code 6100, effective 
April 19, 2004.

In October 2006, the veteran was afforded another formal VA 
audiological evaluation, which revealed pure tone threshold 
levels, in decibels, as follows:


500 
Hertz
1000 
Hertz
2000 
Hertz
3000 
Hertz
4000 
Hertz
Right 
Ear
30
35
50
70
65
Left Ear
30
30
60
65
65

Pure tone threshold levels averaged 55 decibels for the right 
ear and 55 decibels for his left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in his 
right ear and 84 percent in his left ear.

The mechanical application of the Rating Schedule to the 
October 2006 VA audiometric evaluation shows that the veteran 
had level I hearing in his right ear and level II hearing in 
his left ear, which warrants a noncompensable evaluation 
under Diagnostic Code 6100.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against a finding that his 
bilateral hearing loss warrants a compensable schedular 
evaluation.

In deciding the veteran's claim, the Board has considered the 
Court's determination in Fenderson v. West, 12 Vet. App. 119 
(1999) and whether he is entitled to an increased evaluation 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the Court held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of "staging" ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  See id. at 126.  
As explained above, the veteran's hearing loss does not 
warrant a compensable rating for any period of time 
implicated in this appeal based upon the evidence of record.  
Therefore, no discussion of entitlement to an increased 
evaluation for separate periods of time is necessary.

Additionally, the Board finds that this matter need not be 
remanded to have the RO refer the veteran's claim to the 
Under Secretary for Benefits or to the Director of the 
Compensation and Pension Service, pursuant to 38 C.F.R. § 
3.321(b), for assignment of an extra-schedular rating.  The 
Board notes the above determination is based on application 
of pertinent provisions of the VA's Schedule for Rating 
Disabilities, and there is no showing that the veteran's 
bilateral hearing loss reflects so exceptional or so unusual 
a disability picture as to warrant the assignment of a 
compensable evaluation on an extra-schedular basis, and 
indeed, neither the veteran nor his representative have 
identified any exceptional or unusual disability factors.  
See 38 C.F.R. § 3.321.  In this regard, the Board observes 
that there is no showing the disability results in marked 
interference with employment.  Moreover, his hearing loss has 
not required any, let alone, frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extra-schedular rating are 
not met.  Thus, a remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
necessary.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching this determination, the Board acknowledges the 
veteran's contention that the testing, as performed in a 
sound-controlled room, does not approximate the ordinary 
conditions of life.  The Board notes, however, VA 
examinations must be conducted in accordance with regulatory 
criteria and that the Court has held that the policy of 
conducting audiometry testing in a sound-controlled room is 
proper.  See 38 C.F.R. § 4.85(a); and see Martinak v. 
Nicholson, No. 05-1195 (U.S. Vet. App. August 23, 2007).

In Martinak, the United States Court of Appeals for Veterans 
Claims (Court), also noted that VA had revised its hearing 
examination worksheets to include the effect of the veteran's 
hearing loss disability on occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 
24, 2007); see also 38 C.F.R. § 4.10 (2007).  The Court also 
noted, however, that even if an audiologist's description of 
the functional effects of the veteran's hearing disability 
was somehow defective, the veteran bears the burden of 
demonstrating any prejudice caused by a deficiency in the 
examination.

In this case, the August 2004 and October 2006 VA 
examinations were conducted before the examination worksheets 
were revised to include the effects of hearing loss 
disability on occupational functioning and daily life.  The 
veteran, as a lay person, is nevertheless competent to submit 
evidence of how the hearing loss affects his everyday life.  
See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994)(finding 
that lay testimony is competent when it regards features or 
symptoms of injury or illness).  The examiner in October 2006 
noted in the examination report that the veteran reported 
having difficulty understanding speech especially in noise.  
In August 2004, the examiner noted the veteran's report that 
his greatest difficulty is in hearing certain speakers and 
when he is in a noisy environment.  Thus, the examination 
reports did include information concerning how the veteran's 
hearing loss affects his daily functioning.  However, the 
evidence does not show that the veteran's difficulty hearing 
has resulted in marked interference with employment. 

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that VA has satisfied its 
duties to notify and assist, and that all relevant evidence 
has been obtained regarding the veteran's bilateral hearing 
loss.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, 
upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession pertaining to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  See Kent v. Nicholson, 20 Vet. 
App. 1, 8 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 
121 (2004).  Here, the Board finds that VA has satisfied its 
duty to notify the veteran of the information necessary to 
substantiate his claim by way of the RO's May 2004 "VCAA" 
letter, which sets forth the criteria for service connection, 
and which predates the September 2004 decision on appeal.  

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  This appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, the RO did 
send a letter in accordance with this criteria in June 2006, 
which was followed by a readjudication of the claim in an 
April 2007 Supplemental Statement of the Case.  

As to VA's duty to assist, the Board observes that VA has 
associated with the claims folder the veteran's service 
medical records and all post-service records of VA and 
private care that have been identified or indicated by the 
veteran.  Additionally, the veteran was afforded VA 
audiological examinations in August 2004 and October 2006.  
In light of the above, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


ORDER

Entitlement to an initial compensable evaluation for service 
connected hearing loss, currently evaluated as zero percent 
disabling, is denied.


REMAND

The veteran seeks service connection for tinnitus due to in 
service military noise exposure.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  The law also provides that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is: (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service or a service-connected disability; 
and (4) there is not sufficient medical evidence to make a 
decision. See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The service medical records are negative for any indication 
of tinnitus.  The earliest indication of tinnitus post-
service is the claim itself filed in April 2004, more than 38 
years after discharge.  Although, the veteran is competent to 
report ringing in his ears he has not asserted that this 
condition has been symptomatic since service.

The veteran was afforded VA examinations in August 2004 and 
in October 2006.  In August 2004 the veteran denied any 
problems with tinnitus.  In October 2006 the veteran reported 
tinnitus problems with tinnitus in his right ear.  The 
veteran further indicated that he had experienced problems 
with tinnitus for two years.  The VA examiner opined in 
October 2006 that the veteran's tinnitus is less likely than 
not due to the veteran's military noise exposure.

While the examiner opined, in the October 2006 examination, 
that the veteran's tinnitus was less likely than not due to 
the veteran's military noise exposure, he failed to opine as 
to whether the veteran's tinnitus is due to, the result of, 
or aggravated by his service-connected bilateral hearing 
loss.  For this reason, the Board must remand the case for a 
VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any tinnitus found to be present.  The 
claims folder should be made available to 
and reviewed by the examiner.  All 
indicated studies be performed, and all 
findings should be reported in detail.  
The examiner should take a full history 
from the veteran.  The examiner should 
opine as to whether it is less likely 
than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than a 50 
percent probability) that the veteran's 
tinnitus is due to, the result of, or 
aggravated by his service-connected 
bilateral hearing loss.  The rationale 
for all opinions expressed should be 
provided in a legible report.  

2.  Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


